Citation Nr: 1636122	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right index finger with open mid-shaft second middle phalanx fracture, claimed as a right index finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding has been associated with the claims file.

In December 2014, the Board remanded the appeal for further development.  As described below, a remand is again required.

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran maintains that his right index finger is paralyzed as a result of treatment at the Memphis VA Medical Center (VAMC) in March 1986.  Specifically, the Veteran claims that he was treated for a fractured finger and that a brace was improperly applied to his finger, which caused his current finger disability.  See June 2010 Claim.

In June 2015, a VA opinion regarding the etiology of the Veteran's claimed finger disability was obtained.   While the examiner indicated that the Veteran did not receive improper care by VA and that his finger disability was merely a complication of the fracture, he also speculated that there was the possibility that VA was responsible for the Veteran's claimed finger disability.  In particular, he stated that "It appears that the splint may have been too tight but it is a matter of speculation as to whether there was an actual error of judgement," and "The current and eventual deformity may have been ameliorated by the provider if the splint had been removed before 7 days, but this is a matter for speculation."  The examiner did not explain why making the above determinations would be speculative.  Thus, the Board finds that an addendum opinion is required in order to expand upon the June 2015 VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records dated after October 21, 2014.

2.  After any outstanding VA treatment records have been received, obtain an addendum opinion to the June 2015 VA examination/opinion for the Veteran's claimed finger disability.  The VA medical opinion provider shall note in the examination report that the claims folder and the REMAND have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the VA medical opinion provider selected to write the addendum opinion. 

Following a review of the record, the VA medical opinion provider should offer an opinion on the following:

(a)  Is it at least as likely as not that the Veteran has an additional right index finger disability as a result of treatment provided by VA in March 1986?

(b)  If additional disability is shown, was such additional disability the result of, or caused by, a lack of proper care or negligent treatment on the part of VA caregivers?  In other words, did any action or inaction by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

c)  If additional disability is shown, was the cause of the additional disability an event not reasonably foreseeable?

The examiner is asked to address the June 2015 VA examiner's statements that the Veteran's current finger disability could have been due to an overly tight splint and/or could have been avoided by removing the splint sooner, and to reconcile any opinion offered with the June 2015 opinion.

A complete rationale should be given for all opinions and conclusions rendered.  The examiner is reminded that they need not be 100 percent sure.  The standard calls for the examiner to determine that something is as likely as not (a 50 percent or more evaluation) with the underlying rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




